Name: 92/62/EEC: Commission Decision of 27 January 1992 terminating the antiÃ ­dumping proceeding concerning imports of audio tapes on reels originating in Japan, the Republic of Korea and Hong Kong
 Type: Decision
 Subject Matter: communications;  trade;  Asia and Oceania
 Date Published: 1992-02-04

 Avis juridique important|31992D006292/62/EEC: Commission Decision of 27 January 1992 terminating the anti ­dumping proceeding concerning imports of audio tapes on reels originating in Japan, the Republic of Korea and Hong Kong Official Journal L 028 , 04/02/1992 P. 0025 - 0026COMMISSION DECISION of 27 January 1992 terminating the anti-dumping proceeding concerning imports of audio tapes on reels originating in Japan, the Republic of Korea and Hong Kong (92/62/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries no members of the European Economic Community (1), and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. PROCEDURE (1) In November 1988 the Commission received a written complaint lodged by the European Council of Chemical Manufacturer's Federation (Cefic) on behalf of producers whose collective output of audio tapes on reels and in cassettes was stated to constitute a major proportion of Community production of the product in question. The complaint contained evidence of dumping of the product concerned originating in Japan, the Republic of Korea (Korea) and Hong Kong and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by notice published in the Official Journal of the European Communities (2) the initiation of an anti-dumping proceeding concerning imports into the Community of audio tapes on reels and in cassettes, falling within CN codes 8523 11 00 and 8523 13 00 and originating in Japan, Korea and Hong Kong and commenced an investigation. (2) The Commission officially advised the exporters and importers known to be conerned, the representatives of the exporting countries and the complainants and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing. (3) All of the known Korean exporters, most of the Japanese exporters, one Hong Kong expoerter and all complainant Community producers made their views known in writing. Submissions were also made by a number of importers. (4) The Commission sought and verified all information it deemed to be necessary for the purposes of a preliminary determination and carried out investigations at the premises of the following: (a) Community producers AGFA Gevaert AG, Muenchen, Germany, BASF Aktiengesellschaft, Ludwigshafen, Germany, SUMA, Gien, France. These Community producers are all members of Cefic. (b) Japanese producers/exporters TDK, Tokyo, Denon Columbia, Tokyo. (c) Korean producers/exporters Saehan Media Co., Seoul, Sunkyong Magnetic Ltd (SKM), Seoul. (d) Hong Kong producers/exporters Swire Magnetics (HK) Ltd. (e) Importers in the Community Sony, Bayonne, TDK Recording Media Europe GmbH, Rammelsbach, Denon Columbia GmbH, Ratingen, Sunkyong Europe Ltd, London. (5) The Commission requested and received detailed written and oral submissions from the Community producers represented by the complainant, from the exporters named and from a number of importers and verified the information provided to the extent considered necessary. (6) For the reasons stated in recitals 9 to 12 of Commission Regulation (EEC) No 3262/90 (1), confirmed by Council Regulation (EEC) No 1251/91 (2), it was considered necessary to treat audio tapes in cassettes and on reels as two different products. Definitive anti-dumping duties have been imposed by the above Council Regulation on imports of audio tapes in cassettes from Japan and Korea. This Commission Decision is only concerned with audio tapes on reels. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (7) In July 1991 the Commission was informed by the complainant that it has decided to withdraw the complaint with regard to audio tapes on reels owing in particular to the imposition of definitive anti-dumping duties on audio tapes in cassettes (see recital 6). The complainant stated, however, that it withdrew its petition without prejudice of a future action. (8) The Commission has no reason to believe that the termination of the proceeding would not be in the interest of the Community and considers that the anti-dumping proceeding should thus be terminated, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of audio tapes on reels originating in Japan, the Republic of Korea and Hong Kong is hereby terminated. Done at Brussels, 27 January 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 11, 14. 1. 1989, p. 9. (3) OJ No L 313, 13. 11. 1990, p. 5. (4) OJ No L 119, 14. 5. 1991, p. 35.